t c summary opinion united_states tax_court robert a and karen l alston petitioners v commissioner of internal revenue respondent docket no 9647-06s filed date robert a alston pro_se carol-lynn e moran for respondent ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions by petitioners this court must decide the extent of petitioners’ alternative_minimum_tax amt liability background petitioners filed a joint federal_income_tax return for in which they reported dollar_figure in estimated income_tax payments and dollar_figure of income_tax withheld petitioners calculated that they were due a dollar_figure refund upon receipt of the return respondent reduced petitioners’ claimed educator expense deductions by dollar_figure and assessed the resulting additional tax of dollar_figure as a mathematical error respondent also assessed and imposed a sec_6654 addition_to_tax of dollar_figure for failure to pay estimated income_tax as a result respondent reduced petitioners’ refund from dollar_figure to dollar_figure a at trial petitioners conceded that they are liable for the alternative_minimum_tax amt but they maintain that they are liable for only dollar_figure rather than the dollar_figure determined by respondent petitioners also concede a dollar_figure mathematical error that effectively reduces petitioners’ schedule a itemized_deductions petitioners claimed a dollar_figure educator expense deduction sec_62 limits educator expenses to dollar_figure per eligible_educator thus limiting petitioners’ eligibility for such a deduction to dollar_figure in accordance with sec_6213 and g e i respondent properly reduced as a mathematical error the dollar_figure excess claimed difference of dollar_figure on date respondent issued to petitioners a notice_of_deficiency in which he determined a deficiency of dollar_figure which included dollar_figure in amt discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 petitioners argue that they are liable for only dollar_figure of amt the difference between respondent’s and petitioners’ amt calculations is approximately equal to the reduction by respondent in the amount of petitioners’ claimed refund petitioners contend that this reduction in their claimed refund should be added to their regular_tax as part of the calculation of their amt liability arguing that they could not have received the notice_of_deficiency also decreased itemized_deductions by dollar_figure pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioners have not met the requirements of sec_7491 the difference between the parties’ amt calculations is actually dollar_figure not dollar_figure we consider this difference to be de_minimis an estimated_tax underpayment penalty because they substantially overpaid their total required estimated income_tax petitioners maintain that the reduction in their claimed refund was the result of an increase in their regular_tax paid not an estimated_tax penalty or addition_to_tax which should in turn decrease their amt liability as we have already discussed the reduction in petitioners’ refund appears to be the result of an increase in their tax_liability of dollar_figure on the basis of assessed mathematical errors on petitioners’ return and an assessed addition_to_tax of dollar_figure for failure to pay estimated income_tax on their return petitioners reported their tax_liability as dollar_figure in the notice_of_deficiency respondent listed petitioners’ assessed tax before adding the amt as dollar_figure respondent also used the dollar_figure assessed regular_tax in the calculation to determine an amt liability of dollar_figure the amt is a tax equal to the excess of the tentative minumum tax for the taxable_year over the regular_tax for the taxable_year sec_55 although the difference between the amount of regular_tax reported by petitioners and the amount of regular_tax assessed by respondent is slightly more than dollar_figure we find that respondent has incorporated the increase in regular_tax resulting from the difference is dollar_figure we consider this slight difference to be de_minimis mathematical errors into his calculation of petitioners’ amt liability therefore we find that the inclusion of this adjustment in the amt calculation has already benefited petitioners and cannot reduce respondent’s amt calculation with respect to the remaining dollar_figure in dispute respondent argues that it was due to an addition_to_tax for failure to pay estimated income_tax pursuant to sec_6654 and should not be part of the calculation of petitioners’ amt liability as we mentioned the amt is a tax equal to the excess of the tentative_minimum_tax for the taxable_year over the regular_tax for the taxable_year sec_55 generally the term regular_tax_liability means the tax_imposed_by_chapter_1 of the internal_revenue_code for the taxable_year sec_26 sec_6654 provides an addition_to_tax for failure to pay estimated income taxes sec_6654 lies in chapter of the internal_revenue_code and thus is not part of a taxpayer’s regular_tax_liability accordingly if petitioners’ refund reduction is respondent argues that because the addition_to_tax was based solely on petitioners’ return and not as a part of the notice_of_deficiency this court lacks jurisdiction over it it is true that we do not have jurisdiction to review respondent’s assessment of an addition_to_tax for failure to pay estimated income_tax that is based on a filed return see sec_6665 see also sec_6211 sec_6212 and sec_6213 meyer v commissioner 97_tc_555 however our lack of jurisdiction to review the addition_to_tax does not prohibit us from determining whether the addition_to_tax should be included in the calculation of petitioners’ amt liability as determined in respondent’s notice_of_deficiency see sec_6214 partially due to the sec_6654 addition_to_tax their regular_tax would not include that amount respondent has established that he summarily assessed and imposed a sec_6654 addition_to_tax of dollar_figure on the basis of petitioners’ filed return contrarily petitioners have failed to show that dollar_figure of their refund reduction was due to anything other than the addition_to_tax imposed by respondent accordingly we find that respondent correctly omitted the imposed sec_6654 addition_to_tax when calculating petitioners’ amt liability therefore we shall sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule while we lack jurisdiction to review respondent’s assessment of the sec_6654 addition_to_tax we note that petitioners’ argument that their overpayment of total estimated_taxes could not generate an underpayment addition_to_tax is flawed very simply taxpayers required to make estimated_tax payments must pay four equal installments of their required annual tax_payments based on their total required_payment see sec_6654 although the total of petitioners’ installment payments may have equaled more than their total required amount it is possible that one or more installments failed to meet the required amount owed for that quarter thus leading to the estimated_tax addition_to_tax
